Citation Nr: 1137664	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  10-47 197	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in an August 2010 decision of the Board of Veterans' Appeals, which denied entitlement to dependency benefits for a registered domestic partner.  

2.  Whether there was clear and unmistakable error in an August 2010 decision of the Board of Veterans' Appeals, which denied entitlement to Chapter 35 educational benefits for the child of a registered domestic partner.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the moving party, served on active duty from December 1945 to September 1948 and from October 1948 to August 1950.  

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the moving party alleging clear and unmistakable error in the decision in August 2010 by the Board, denying entitlement to dependency benefits for a registered domestic partner, and denying entitlement to Chapter 35 educational benefits for the child of a registered domestic partner.  

This motion is before the undersigned Veterans Law Judge, who has been designated to make the final disposition of this motion for VA.

This matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  At the time of the Board decision in August 2010, the evidence demonstrated that the Veteran had entered into a registered domestic partnership with MMS in April 2006 and later had married MMS on May [redacted], 2009, both having taken place in the State of California; in its decision, the Board denied entitlement to dependency benefits for a registered domestic partner and to Chapter 35 educational benefits for the child of a registered domestic partner.

2.  The record does not establish that any of the correct facts as they were known at the time were not before the Board at the time of the August 2010 decision, or that the Board incorrectly applied statutory or regulatory provisions in effect at that time such that the outcome of the claim would have been manifestly different but for the error.  




CONCLUSION OF LAW

The August 2010 Board decision, denying entitlement to dependency benefits for a registered domestic partner and to Chapter 35 educational benefits for the child of a registered domestic partner, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, in a claim of CUE, the duties to notify and to assist are not applicable.  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, such that no further factual development would be appropriate.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Clear and Unmistakable Error

Effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, permit challenges to decisions of the Board on the grounds of clear and unmistakable error.  

A final Board decision may be revised or reversed on the grounds of clear and unmistakable error by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. § 5109A(a) and § 7111(a), (c).



In creating § 7111, Congress intended VA to follow the established case law defining a viable claim of clear and unmistakable error.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case law is found primarily in the following precedent opinions of the United States Court of Appeals for Veterans Claims (Court):  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 Vet. App. 412 (1996); and Berger v. Brown, 10 Vet. App. 166 (1997).

A claim of clear and unmistakable error is defined as the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error; generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

A review for clear and unmistakable error in a prior Board decision must be based on the record and the law as it existed when that decision was made.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Clear and unmistakable error does not include VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).




Also, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

Further, the doctrine of the favorable resolution of reasonable doubt is not applicable in determinations of whether a prior Board decision contains clear and unmistakable error.  38 C.F.R. § 20.1411(a).

Facts

The Veteran served on active duty from December 1945 to September 1948 and from October 1948 to August 1950.  


Effective in November 1992, the Veteran was awarded a total disability rating for compensation based on individual unemployability.  

The Veteran claims that he and his current wife, MMS, are entitled to additional compensation for dependents, as well as dependents' educational assistance benefits under Chapter 35 for the daughter of MMS, for the period that they were registered domestic partners as defined by statute by the State of California.  

On April 7, 2006, the Veteran entered into a registered domestic partnership with MMS.  See CAL. FAM. CODE §§ 297-297.5.  In July 2006, he sent a letter to the RO as "formal notification of eligibility for the increase in VA compensation and the application for spousal benefits."  

On May [redacted], 2009, after the RO denied additional dependency compensation and educational assistance benefits and while an appeal was pending, the Veteran and MMS married.  



The RO continued to deny the Veteran's claim, and he appealed to the Board.  In an August 2010 decision, the Board denied entitlement to dependency benefits for a registered domestic partner and to Chapter 35 educational benefits for the child of a registered domestic partner.  

Applicable Law

Federal Law

At the time of the August 2010 Board decision, applicable federal statutes and regulations are as follows:

In determining the meaning of any Act of Congress or of any ruling, regulations, or interpretation of the various administrative bureaus and agencies of the United States, the word "marriage" means only a legal union between one man and one woman as husband and wife, and the word "spouse" refers only to a person of the opposite sex who is a husband or a wife.  Defense of Marriage Act (DOMA), Pub. L. 104-199, 100 Stat. 2419 (Sept. 21, 1996), codified at 1 U.S.C. § 7 (1997).  

The term "spouse" means a person of the opposite sex who is a wife or husband.  38 U.S.C. § 101(31).  "Spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  

In determining whether or not a person is or was the spouse of a veteran, their marriage shall be proven as valid for the purposes of all laws administered by the Secretary according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c); 38 C.F.R. § 3.1(j).  





California State Law

At the time of the August 2010 Board decision, applicable law in the State of California is as follows:  

Domestic partners are two adults who have chosen to share one another's lives in an intimate and committed relationship of mutual caring.  CAL. FAM. CODE § 297(a).  A domestic partnership shall be established in California when both persons file a Declaration of Domestic Partnership with the Secretary of State pursuant to this division, and, at the time of filing, all of the following requirements are met:  (1) Both persons have a common residence; (2) Neither person is married to someone else or is a member of another domestic partnership with someone else that has not been terminated, dissolved, or adjudged a nullity; (3) The two persons are not related by blood in a way that would prevent them from being married to each other in this state; (4) Both persons are at least 18 years of age; (5) Either of the following:  (A) Both persons are members of the same sex, or (B) One or both of the persons meet the eligibility criteria under Title II of the Social Security Act as defined in 42 U.S.C. Section 402(a) for old-age insurance benefits or Title XVI of the Social Security Act as defined in 42 U.S.C. Section 1381 for aged individuals. Notwithstanding any other provision of this section, persons of opposite sexes may not constitute a domestic partnership unless one or both of the persons are over the age of 62.  CAL. FAM. CODE § 297(b).  

Registered domestic partners shall have the same rights, protections, and benefits, and shall be subject to the same responsibilities, obligations, and duties under law, whether they derive from statutes, administrative regulations, court rules, government policies, common law, or any other provisions or sources of law, as are granted to and imposed upon spouses.  CAL. FAM. CODE § 297.5(a).  Where necessary to implement the rights of registered domestic partners under this act, gender-specific terms referring to spouses shall be construed to include domestic partners.  CAL. FAM. CODE § 297.5(j).  




Marriage is a personal relation arising out of a civil contract between a man and a woman, to which the consent of the parties capable of making that contract is necessary.  Consent alone does not constitute marriage.  Consent must be followed by the issuance of a license and solemnization as authorized by this division, except as provided by Section 425 and Part 4 (commencing with Section 500).  CAL. FAM. CODE § 300(a).  For purposes of this part, the document issued by the county clerk is a marriage license until it is registered with the county recorder, at which time the license becomes a marriage certificate.  CAL. FAM. CODE § 300(b).  
 
Only marriage between a man and a woman is valid or recognized in California.  CAL. FAM. CODE § 308.5.  

Analysis

After a careful review of the record, the Board finds that its August 2010 decision that denied entitlement to dependency benefits for a registered domestic partner and to Chapter 35 educational benefits for the child of a registered domestic partner was not clearly and unmistakably erroneous, as claimed by the Veteran, for the reasons that follow.

In this case, it is the application of the law and not the facts that is at issue.  The fact that the Veteran and MSS entered into a registered domestic partnership together in April 2006 and the fact that they later married each other on May [redacted], 2009 are not disputed.  The correct facts, as they were known, were before the Board.  However, it is how the law was applied to the facts that is in question.  Specifically, it is the interpretation of the applicable law that is at the root of the dispute.  

The Veteran has submitted argument in support of why he believes that under both federal and state law his registered domestic partnership with MSS, as recognized by the state of California from April 7, 2006, should be considered the equivalent to marriage for the purposes of receiving additional VA compensation for MSS and VA educational benefits for the child of MSS.  


The Veteran essentially maintains that the Board has erred by incorrectly applying statutory and regulatory provisions in effect and that but for such error his claims would have certainly been granted.  The Board disagrees, finding that the applicable laws and regulations were correctly applied.  

It must be remembered that for clear and unmistakable error to be found in a prior Board decision, the error must be of the type that compels a reviewer to conclude - to which reasonable minds could not differ - that the result would have been manifestly different if the error had not been made in the first place.  In other words, as applied to this case, the Board's interpretation and application of the law extant in August 2010 must have plainly been erroneous in order for the prior decision to be revised or reversed on the grounds of clear and unmistakable error.  Indeed, if the law is interpreted and applied in the manner to which the Veteran adheres, the Board's decision would warrant revision or reversal.  The Board, however, concludes that it has interpreted and applied the law correctly.  

In the August 2010 decision, the Board determined that MSS was not the Veteran's spouse for purposes of receiving VA benefits prior to May [redacted], 2009, and that being a registered domestic partner to the Veteran under California law did not confer upon MSS the title and meaning of spouse to the Veteran under VA law.  While MSS met the first part of the definition of spouse under VA law, that is, she is a person of the opposite sex, she did not meet the second requirement that she be the "wife" of the Veteran whose marriage is proven valid according to the law of the place where they resided at the time of their marriage, which here is California.  She undeniably became his wife in marriage as of May [redacted], 2009, according to the law of the state of California, and not before then.  

The law of the State of California is clear in distinguishing between what constitutes a marriage and what constitutes a registered domestic partnership.  Each is different legal constructs.  



While the Veteran argues that MMS as his domestic partner was the equivalent to his "spouse" and their registered domestic partnership was the equivalent to a "marriage," the provisions in the California Code do not make such comparisons or use such terms interchangeably.  Indeed, there are separate provisions for entering and terminating each type of legal relationship, including different requirements as to who may enter each type of legal relationship.  And while the California Code does state that registered domestic partners have the same rights and benefits under law as are granted to spouses, the code stops short of calling such domestic partners "spouses" and of referring to a domestic partnership as a "marriage."  California does not treat registered domestic partners in the identical way that it treats married couples, as asserted by the Veteran, because certain requirements concerning age and residence, for example, differ for each type of relationship.  The marriage of the Veteran and MMS was not created, or proven valid, under California law until May [redacted], 2009.  In this case, the Veteran is attempting to avail himself of additional VA benefits intended for married persons by using the California Family Code provisions that provide certain legal rights to same-sex partners and certain opposite-sex seniors who are not married.  

The Veteran argues that in its decision of August 2010 the Board ignored 28 U.S.C.A. § 1652, which provides that the laws of the states, except where the Constitution or treaties of the United States or Acts of Congress otherwise require or provide, shall be regarded as rules of decision in civil actions in the courts of the United States, in cases where they apply.  He asserts that the Board was statutorily required to apply California state law to this case, which he says favors his claim as he and MMS were spouses under state law as well as federal law.  As articulated above, although prior to May [redacted], 2009 they as domestic partners may have had enjoyed the same rights and benefits under the law as spouses, they were not considered or even defined as "spouses" under California law.  The Veteran claims that the California registered domestic partner statute created a legal "union" that satisfied the federal definition of marriage.  





Indeed the registered domestic partnership is a state statutorily created legal relationship of which a man and woman may be a part, but the federal definition of marriage also requires that the man and woman exist in the relationship as husband and wife.  The provisions for a registered domestic partnership refer to those in such partnership as "partners," not husband and wife.  

To support his claims, the Veteran has cited to Brown v. Gardner, 513 U.S. 115 (1994), for the proposition that where a statute is ambiguous, interpretive doubt must be resolved in the veteran's favor.  Notwithstanding the fact that the Supreme Court held in the cited case that the language of the statute in question was plain but that the implementing regulation was not consistent with the statute, the Board does not view the federal law as unclear in terms of the meanings of "marriage" and "spouse."  Moreover, it is noted that the Department of Veterans Affairs' interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  In this case, VA's denial of additional compensation benefits and educational assistance for a spouse and dependent was based on a reasonable interpretation of the laws that it administers and such interpretation has not been shown to contravene other regulations.  

The Veteran also argues that the Board had ignored a favorable federal court opinion of Commonwealth of Massachusetts v. Unites States Department of Health and Human Services, 698 F.Supp. 2nd 234 (2010).  In that case, the court held that Section 3 of the Defense of Marriage Act (DOMA), which defines marriage for federal purposes as a union between a man and a woman, was an unconstitutional encroachment on the power to define marriage granted to the states by the Tenth Amendment.  The decision was subsequently appealed by the Department of Justice.  




Nevertheless, to the extent that the Veteran is raising issues that relate to violations of amendments to the Constitution, the Board is bound by applicable statutes, the regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs; and the jurisdiction of the Board to decide a particular issue on appeal is limited, as set forth under its Rules of Practice.  38 C.F.R. § 20.101(a).  Any constitutional questions exceed the jurisdiction of the Board.  38 U.S.C.A. § 7104.

The Veteran has furthermore argued that the Board's August 2010 decision ran afoul of the holding in SEC v. Chenery Corp., 318 U.S. 80 (1943), which he stated stood for the proposition that a reviewing court cannot consider the validity of agency action on any basis other than the basis stated by the agency.  He maintains that the Board should only have reviewed the RO's initial decision in this case in June 2007, as it was this decision that he had appealed and not the RO's subsequent statement of the case issued to him that gave different bases upon which to deny his claims.  The Board points out that the Veteran does not perfect his appeal to the Board with the filing of a substantive appeal until after the issuance of the statement of the case, which in the Veteran's case was noted by the RO's decision review officer to be a de novo review of the matter, that is, a re-adjudication of the claim.  The Veteran had ample opportunity to respond to the reasons and bases for the denial as provided in the statement of the case, and did so.  Moreover, it is noted that decisions of the Board are based on a review of the entire record.  38 C.F.R. § 19.7.  

In conclusion, the Board reiterates that the standard for clear and unmistakable error requires that any such error compel the conclusion that reasonable minds could not differ, and that the result would have been manifestly different but for the error.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  






In this case, the Veteran has not shown an undebatable error in the August 2010 Board decision, regarding entitlement to dependency benefits for a registered domestic partner and to Chapter 35 educational benefits for the child of a registered domestic partner, which would manifestly change the outcome of the decision.  The August 2010 Board decision was supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  Consequently, the appeal must be denied.


ORDER

As there was no clear and unmistakable error in the decision in August 2010 by the Board of Veterans' Appeals, denying entitlement to dependency benefits for a registered domestic partner, the motion for revision of the decision is denied.

As there was no clear and unmistakable error in the decision in August 2010 by the Board of Veterans' Appeals, denying entitlement to Chapter 35 educational benefits for the child of a registered domestic partner, the motion for revision of the decision is denied.



                       ____________________________________________
	George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



